Citation Nr: 0311224	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had Army active service from August 1982 to 
August 1985.  He served in the Army Reserve from August 1985 
to June 1989, and he had at least one confirmed period of 
active duty for training (ADUTRA) from May 20, 1988 to June 
29 1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Montgomery, Alabama, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been submitted to reopen the 
service connection claim for a back disorder.  A December 
1998 RO hearing was held.  In August 2000, the Board remanded 
the case to the RO for additional evidentiary development.  
In a January 2002 decision, the Board again remanded the case 
for compliance with the Veterans Claims Assistance Act (VCAA) 
of 2000 and further development.  The RO completed the 
directed development and recertified the case to the Board.  
The appellant's representative submitted additional comments 
on the appellant's behalf in April 2003.


FINDINGS OF FACT

1.  An October 1992 rating decision (and confirmed in a 
December 1992 rating decision), denied service connection for 
a back disorder.  It was held that no chronic back disorder 
was shown to be related to service or active duty for 
training.

2.  The appellant was provided notice of that rating 
decision,  and he did not file a timely Notice of 
Disagreement (NOD) therewith.

3.  The October 1992 rating decision (as confirmed in a 
December 1992 rating decision) represents the last final 
decision with regards to the service connection issue.

4.  Evidence submitted by the appellant subsequent to the 
October 1992 rating decision establishes that the appellant 
has a current back disorder, which includes a compression 
fracture at T-11 and T-12, and osteoarthritis of the thoracic 
spine.

5.  Evidence submitted by the appellant subsequent to the 
October 1992 rating decision, to include a disability 
determination by the Social Security Administration (SSA), 
does not provide any medical linkage between the appellant's 
current back disorder and his military service.

6.  The evidence submitted by the appellant subsequent to the 
October 1992 rating decision is not, either alone or in 
connection with the other evidence of record assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim for a back 
disorder has not been submitted.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This change in 
the law is potentially applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The appellant's initial notice of the VCAA was via 
the January 2002 Board decision, a copy of which was provided 
to the appellant.  Further, In a May 2002 letter, the RO 
informed the appellant of the provisions of the VCAA and VA's 
obligations thereunder.  The letter informed the appellant of 
the evidence necessary to substantiate his claim and how VA 
would assist him in developing his claim.  As to who would 
obtain what information or evidence, the letter specifically 
informed the appellant of the precise evidence the RO was 
seeking and instructed the appellant to provide the RO any 
evidence in his possession not already a part of his case 
file, to include Army Reserve personnel and medical records 
not already a part of the case file, and all employment 
records for the period after his military service.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO sought and obtained 
official personnel and medical records related to the 
appellant's ADUTRA, records of a SSA disability 
determination, VA treatment records addressed in the January 
2002 Board decision. Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant filed his original claim for 
service connection of a lower back disorder in February 1992.  
As noted in the introduction, an October 1992 rating decision 
denied the claim.  A December 1992 rating decision confirmed 
the denial.  The appellant received notification of that 
rating decision, but he did not file a timely NOD.  The 
October 1992 rating decision (as confirmed in a December 1992 
rating decision) represents the last final decision with 
regards to the service connection issue.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

In those rating decisions, ultimately it was held that there 
was an acute back disorder treated during service (in March 
1985), a post-service injury, and some complaints during a 
period of active duty training, but no chronic back disorder 
related to service.  The appellant filed his application to 
reopen his claim in March 1996.  A November 1997 rating 
decision denied the application.

At the December 1998 RO hearing before a Hearing Officer, the 
appellant again related the events of which he believes are 
the genesis of his back disorder, as they occurred while he 
was in active service.  Specifically, an explosion occurred 
while he and other troops were moving barrels full of 
aircraft fuel, and the force of the explosion propelled him 
backwards and he injured his back.  He states that, contrary 
to his service medical records, he sought repeated treatment 
for his back prior to his discharge from service.  Transcript 
(HO), pp. 2-3.  The appellant also asserted that he was 
misdiagnosed for a significant period of time, in that he was 
treated for a urinary tract infection when in fact the 
problem was a fracture of his spine which he believes was the 
real cause for his urethral discharge.  HO, pp. 7-8.  (It is 
noted that service medical records reflect positive results 
of urinary discharge for which treatment was in fact 
rendered.  There is nothing to suggest a "fracture" of the 
spine in those records.

In his March 1999 Form 9, the appellant repeats the events he 
related at his hearing.

A July 1994 SSA determination of disability found the 
appellant disabled primarily due to acquired mental 
disorders.  The SSA report did not make any findings germane 
to the issue currently before the Board.

In June 1993, David A. McClain, M.D., diagnosed the appellant 
has having a compression fracture at T-11 and T-12, and 
osteoarthritis of the thoracic spine.  Although Dr. McClain 
included the appellant's related history of his back injury 
while in military service, Dr. McClain did not provide an 
opinion as to the etiology of appellant's compression 
fracture.  Other records suggest the compression fracture was 
present prior to active duty for training, and resulted from 
a civilian motor vehicle accident.

A July 1997 CT examination report of the VA Medical Center at 
Birmingham, Alabama, reflects an impression of a remote 
fracture deformity of T-11 and T-12, with no acute fracture 
of thoracic stenosis identified.

The VA treatment records obtained as a result of the January 
2002 Board decision are not germane to the issue of new and 
material evidence to reopen the appellant's claim for his 
lower back disorder.

Once a rating decision becomes final, absent submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001).  See also Evans v. 
Brown, 9 Vet. App. 273, 284 (1996), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The appellant's representative, in the April 2003 Statement 
of Accredited Representative, asserts that the appellant has 
submitted sufficient evidence to put the state of the case in 
equipoise so as to show service connection for his lower back 
disorder by receiving the benefit of the doubt.  First, the 
issue is not a first instance of whether there is sufficient 
evidence to show service connection, but whether new and 
material evidence sufficient to reopen a finally decided 
claim has been submitted.  Second, as explained below, the 
evidence is firmly against the appellant's position.

The only new evidence which appellant has presented since the 
original denial of his claim for service connection is the 
1993 diagnosis of Dr. McClain and the 1997 CT examination 
report of the VAMC, Birmingham.  The evidence of the 
appellant's treatments for recurring back problems between 
1987 and 1992, including the May 1988 to June 1988 period of 
ADUTRA, was considered by the RO prior to the December 1992 
rating decision, which confirmed the October 1992 rating 
decision.   Dr. McClain's diagnosis and the 1997 CT 
examination report are new only in the sense that they had 
not been previously submitted by the appellant.  They are not 
material, because they are cumulative of the evidence already 
of record.  Specifically, it does not provide any medical 
evidence of linkage between the diagnosed compression 
fracture and appellant's military service.  38 C.F.R. § 3.156 
(2001).

In light of the absence of a medical opinion that the 
appellant's lower back disorder is related to his military 
service, the evidence provided by the appellant is merely 
cumulative with that already of record, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.


ORDER

New and material evidence to reopen the appellant's claim for 
a lower back disorder has not been submitted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

